Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/30/2022 has been entered.  Claims 1-6 and 8-19 are pending.  Claims 7 and 20 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 are directed to a test scheduler for generating testing schedules for standardized test; hence this claim is directed to one of the four statutory categories.   
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 8 and 15 are directed to a test scheduler for generating testing schedules for standardized test are directed to an abstract idea (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps in claims 1, 8 and 15: preparing a testing schedule for testing at the testing campus using the received data … generate the testing schedule for the testing campus employing a test scheduling algorithm … determining whether any changes have occurred to any of the plurality of inputs … generating the testing roster … generates the testing schedule as a visual display, the visual display including at least a testing roster, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation of generating a testing schedule based on the testing room and receive regular periodic update from a school district, as drafted, is a method and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from being practically performed in the mind.  The claim recites the steps of scheduling a test event using the steps cited by the Appellant has been routinely performed by a teacher or a proctor.  Specifically, the teacher would have mentally performed the steps of generating a testing schedule based on test room availability and regularly updating the testing schedule based on an external input. The following example to prove that a human can perform the claimed process using a pen and paper (a paper calendar).  An office secretary would have routinely used a paper calendar to generate a conference schedule for a conference room based on a conference scheduling algorithm, wherein the conference scheduling algorithm generates a plurality of inputs and decision based on the inputs (i.e., conference room availability); wherein the inputs includes a plurality of parameters such as conferees / host schedules and conference topics; and receive a periodic update to modify the conference schedule based on the changes to the plurality of parameters.
Claims 2-6, 9-14 and 16-19 recite mental steps that are capable of being performed by a school staff.  For example, a school staffs may receive inputs and updates from the school district management system; archive the administrative data; received self-registration from a student or a parent of a student; generate the testing schedule and conducting the test at the testing campus.  There is nothing in the claim elements precludes the step from being practically performed in the mind (Step 2A, Prong 1: yes).  
 
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
The limitation of a processor, at least one non-transitory interface and a visual display consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Accordingly, when each of the current claims is considered as a whole (i.e. considering all claimed elements both individually and in combination), the claimed computer elements fail to integrate the abstract idea into a practical application. Particularly, the computer elements (additional elements) fail to impose meaningful limits on practicing the abstract idea. For instance, a human can perform the claimed steps mentally, or using a pen and paper. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."); Also see Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.").  Regarding limitation: wherein students take tests according to the testing schedule.  The claims fail to recite a practical application where the additional element does more than generally link the use of a judicial exception to a particular technological environment or field of use.  The mere application of an abstract idea in a particular field is not sufficient to integrate the judicial exception into a practical application. See id. at 55 n.32.   In other words, taking a test amounts to no more than generally link the use of a judicial exception to a particular technological environment or field of use a testing schedule.
The above observations confirm that none of the current claims amounts to "significantly more" than an abstract idea. 
Claims 2-6, 9-14 and 16-19 does not recite the additional elements other than the computer element (i.e., processor, transitory interface and a visual display) inherent from the independent claims 1, 8 and 15 (STEP 2A, Prong 2: NO).
 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, or mere instructions to implement an abstract idea on a computer.  For example, Claims 1, 8 and 15 further recite a processor; at least one interface; at least one external computing device; a test scheduling computer program product and a memory and a visual display.   These represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  However, these structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity.  These generic computer components are claimed to perform their basic functions of storing, retrieving and processing data through the program that generates testing schedule.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Dependent claims 2-6, 9-14 and 16-19 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons. 
The cited prior art: Lofton (US 2003/0154116 A1) teaches the claimed generic computer which performs generic computer functions that are well-understood, routine and conventional activities previous known in the industry. For example, Lofton teaches computer, user interface (Lofton, [0009], "corporate meetings are to be scheduled, and companies have used integrated software to determine availability of other users. One such example is a program of the Microsoft Corporation, entitled Outlook®, Outlook® has the ability to provide a calendar, and have each user employ his or her Outlook® program to schedule events with other users at a time which does not conflict with any other events of the users. There are yet other programs, such as Microsoft Scheduler®, and Groupwise by Novell, Inc. which require that each user of the system have a separate software installation on his or her personal computer”; [0114], “Compaq”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Golczewski et al. (US 2008/0050715 A1) and Harney et al. (US 2016/0071424 A1).
Re claims 1, 8:
1. Ashley teaches a test scheduler for generating testing schedules for standardized tests (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”), comprising: 
at least one non-transitory interface for receiving a plurality of inputs from a user and at least one external source (Ashley, [0092]; [0847] – [0848]; [0455] - [0456], “When an online assessment system is put into service, school administrators can perform student enrollment tasks by either entering student data via an online user interface or by batch process … they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; school administrators – users; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; the schedule date can be revised by the main server); and 
a processor configured to generate (Ashley, [0078], “At some point prior to test administration, network access to the central servers must be available, to download the client application, to download student enrollment and test session/schedule information”; [0089], “All test content is downloaded to 2 or more of these stations prior to the test”; the schedule information is downloaded prior (or generated prior) to test administration by a proctor) a testing schedule for at least one testing campus, the processor employing a test scheduling algorithm stored on a non-transitory readable medium, wherein the test scheduling algorithm generates a series of input prompts to a user and a series of decisions based on the plurality of inputs wherein one of the series of input prompts provides a prompt to the user to select at least one testing room of the at least one testing campus (Ashley, [0051], “A test administration user interface. A test administration user interface allows for the management of test sessions, by defining what … when … where … assign … ”; [0186] - [0188], “Test Administration … Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”; a series of decisions - designate test parameters such as date, time, location, and assign proctor; series of input prompts – A test administration user interface (includes prompts such as what, when, where, assign proctor (who), test session management create and modify date, time, location, proctor…)); 
wherein the plurality of inputs includes at least testing parameters, student testing accommodations required, and student and teacher data, the teacher data including at least a roster of teachers and teacher schedules (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.);
wherein the at least one non-transitory interface is configured to receive updates from the at least one external source and, in response to at least the updates, the test scheduling algorithm determines whether any changes have occurred to any of the plurality of inputs, and when said changes have occurred, modifies, before testing begins, the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”); and 
wherein the processor generates test session including at least a testing roster of which students are taking what test, when each student is taking each test, where each students is taking each test, and which test booklet is assigned to each student for each test (Ashley teaches an organization management user interface allows users to manage districts, schools, classes, or rosters of students, the data of which is maintained in an organization database (Ashley, [0049]; [0492], “1.15.24. Class/Roster/Test Schedule Data”; “1.15.25. Class and roster information, and test schedules shall be protected from view and access via user, group, and rule-based access permissions. Data that uniquely identifies a student shall be highly secured”).  Ashley further teaches a test session schedule data (Ashley, [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”), test content in both printed and online versions (Ashley, [0231], “Testing definition … printed test”; pg. 17, “Publications perform the pre-press processing for printed tests and booklet layout”; [0931], “paper-based administration”; [0937], “to deliver that content in both printed”; [0020], “paper distribution”; [0937], “deliver that content in both printed and online versions”), and test location (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”); 
wherein the processor generates test session including at least a testing roster of which students are taking what test, when each student is taking each test, where each students is taking each test, and which test booklet is assigned to each student for each test (Ashley teaches an organization management user interface allows users to manage districts, schools, classes, or rosters of students, the data of which is maintained in an organization database (Ashley, [0049]; [0492], “1.15.24. Class/Roster/Test Schedule Data”; “1.15.25. Class and roster information, and test schedules shall be protected from view and access via user, group, and rule-based access permissions. Data that uniquely identifies a student shall be highly secured”).  Ashley further teaches a test session schedule data (Ashley, [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”), test content in both printed and online versions (Ashley, [0231], “Testing definition … printed test”; pg. 17, “Publications perform the pre-press processing for printed tests and booklet layout”; [0931], “paper-based administration”; [0937], “to deliver that content in both printed”; [0020], “paper distribution”; [0937], “deliver that content in both printed and online versions”), and test location (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”); and 
wherein students take tests according to the testing schedule (Ashley, [01377], “A roster shall be defined as a group of students selected from one or more classes that can be scheduled to take an operational test”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”).  

Ashley does not make clear that a visual display includes all the claimed test session information (who, when, where, which).   Harney et al. (US 2016/0071424 A1) teaches apparatuses, components, methods, and techniques for facilitating learning and managing an educational environment (Harney, Abstract).  Harney teaches wherein the processor generates the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when each student is taking each test, where each students is taking each test, and which test booklet is assigned to each student for each test and the student data including at least each student’s class schedule (Harney, figs. 8 - 9, [0098], “create an assignment, a teacher may provide some or all of the assignment's title, category (e.g., homework, quiz, test, etc.)”; [0096], “as the teacher posts assignments, those assignments and their corresponding due dates will appear on the calendar”; fig. 8, 326, “Room 100” – where; 328 - “Requesting Student” – which student; 330 – Period 1 – when; “Band 6 - 1” - what test or subject course).  Therefore, in view of Harney, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system / method described in Ashley, by providing the class scheduler as taught by Harney, in order to provide a scheduling grid, a section information screen may be displayed that includes various information about the section, such as the teacher, the room, the term, the period, and the number of students enrolled (Harney, [0351]).  The screen may be used to build a schedule for an educational institution; wherein the screen includes a selected course identifier, a teacher list, a room list and a student list (Harney, [0342]).

Ashley discloses a system includes wherein the at least one interface is configured to receive updates from the at least one external source and, in response to at least the updates, the test scheduling algorithm determines whether any changes have occurred to any of the plurality of inputs, and when said changes have occurred, modifies, before the testing, the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”).

Ashley does not explicitly disclose wherein the at least one interface is configured to receive regular periodic updates at from the at least one external source.

Golczewski et al. (US 20080050715 A1) teaches an invention relates generally to a learning system and method, and more particularly, to an online learning system and method (Golczewski, Abstract).  Golczewski teaches Ashley’s deficiency; specifically, wherein the at least one non-transitory interface is configured to receive regular periodic updates at from the at least one external source (Golczewski, [0055], “The schedules for attending in-center and online learning sessions can be modified at any time to accommodate teacher and student”; [0095], “the student can also specify a preferred schedule, wherein the student selects "preferred timeslots" to be scheduled for an online educational program”; [0106], “the system of the present invention is provided with a synchronization utility to synchronize student data, teacher data, responsible authority party data, and other data between the learning centers 104a-c and the online learning system 130 (shown in FIG. 1) … the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually (e.g. by a system administrator)”; [0122]; [0124], “The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students”; [0110], “the synchronization utility is configured to run at pre-set periods (e.g. daily) throughout the system to synchronize the online learning system 130 data with the data stored EOU database 222 and billing and scheduling databases 226, 228 at the various learning centers 104a-c”; Golczewski teaches 1) a scheduling utility keeps track of all the changes made to the scheduling information of teachers and student and 2) a synchronization utility synchronizes data stored in scheduling databases at predefined time intervals).

Therefore, in view of Golczewski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the testing scheduling system described in Ashley, by providing the synchronization utility as taught by Golczewski, since Golczewski states “the synchronization utility uploads (and/or downloads) corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system” (Golczewski, [0106]).  Furthermore, it was known in the art to synchronize the database periodically to back up the data in multiple locations.  

8. Ashely teaches a test scheduling system for generating testing schedules for standardized tests (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”), comprising:
a test scheduler configured to generate a testing schedule (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”); and 
at least one external computing device configured to supply student and teacher data to the test scheduler for the testing schedule (Ashley, figs. 2 - 3); 
wherein the test scheduler (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”) includes: 
at least one non-transitory interface for receiving a plurality of inputs from the at least one external computing device and for receiving updates from the at least one external source (Ashley, [0092]; [0847] – [0848]; [0455] - [0456], “When an online assessment system is put into service, school administrators can perform student enrollment tasks by either entering student data via an online user interface or by batch process … they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; school administrators – users; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; the schedule date can be revised by the main server); 
a memory for storing a test scheduling computer program product including a test scheduling algorithm; and 
a processor for generating (Ashley, [0078], “At some point prior to test administration, network access to the central servers must be available, to download the client application, to download student enrollment and test session/schedule information”; [0089], “All test content is downloaded to 2 or more of these stations prior to the test”; the schedule information is downloaded prior (or generated prior) to test administration by a proctor) the testing schedule for at least one testing campus employing the test scheduling algorithm, wherein the test scheduling algorithm generates a series of input prompts and decisions based on the plurality of inputs, wherein one of the series of input prompts provides a prompt to select at least one testing room of the at least one testing campus (Ashley, [0051], “A test administration user interface. A test administration user interface allows for the management of test sessions, by defining what … when … where … assign … ”; [0186] - [0188], “Test Administration … Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”; a series of decisions - designate test parameters such as date, time, location, and assign proctor; series of input prompts – A test administration user interface (includes prompts such as what, when, where, assign proctor (who), test session management create and modify date, time, location, proctor…)); 
wherein the plurality of inputs includes at least testing parameters, student testing accommodations required, and student and teacher data, the teacher data including at least a roster of teachers and teacher schedules  (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.);
wherein, in response to at least the updates from the at least one external source and before the testing, the processor employs the test scheduling algorithm to determine whether any changes have occurred to any of the plurality of inputs and, to modify the testing schedule based on said change when said changes have occurred (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”); and
wherein students take tests according to the testing schedule (Ashley, [01377], “A roster shall be defined as a group of students selected from one or more classes that can be scheduled to take an operational test”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”).

Ashley does not explicitly disclose wherein the at least one non-transitory interface is configured to receive regular periodic updates at from the at least one external source.

Golczewski et al. (US 20080050715 A1) teaches an invention relates generally to a learning system and method, and more particularly, to an online learning system and method (Golczewski, Abstract).  Golczewski teaches Ashley’s deficiency; specifically, wherein the at least one non-transitory interface is configured to receive regular periodic updates at from the at least one external source (Golczewski, [0055], “The schedules for attending in-center and online learning sessions can be modified at any time to accommodate teacher and student”; [0095], “the student can also specify a preferred schedule, wherein the student selects "preferred timeslots" to be scheduled for an online educational program”; [0106], “the system of the present invention is provided with a synchronization utility to synchronize student data, teacher data, responsible authority party data, and other data between the learning centers 104a-c and the online learning system 130 (shown in FIG. 1) … the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually (e.g. by a system administrator)”; [0122]; [0124], “The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students”; [0110], “the synchronization utility is configured to run at pre-set periods (e.g. daily) throughout the system to synchronize the online learning system 130 data with the data stored EOU database 222 and billing and scheduling databases 226, 228 at the various learning centers 104a-c”; Golczewski teaches 1) a scheduling utility keeps track of all the changes made to the scheduling information of teachers and student and 2) a synchronization utility synchronizes data stored in scheduling databases at predefined time intervals).

Therefore, in view of Golczewski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the testing scheduling system described in Ashley, by providing the synchronization utility as taught by Golczewski, since Golczewski states “the synchronization utility uploads (and/or downloads) corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system” (Golczewski, [0106]).  Furthermore, it was known in the art to synchronize the database periodically to back up the data in multiple locations.  

Re claim 2:
2. The test scheduler according to Claim 1, wherein the at least one external source is a school district management system (Ashley, [0173] – [0183]).

Re claim 3:
3. The test scheduler according to Claim 2, wherein the test scheduler is configured to receive inputs and updates from the school district management system (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”).

Re claim 4:
4. The test scheduler according to Claim 1, wherein the plurality of inputs further include administrative data associated with the testing, wherein the processor is further configured to archive the administrative data (Ashley, [0173] – [0183]; Abstract, “administration servers”).

Re claims 6, 10:
6. The test scheduler according to Claim 1, wherein the testing schedule is used for conducting a test and the processor is configured to generate the testing schedule prior to conducting the test at the testing campus.  10. The test scheduling system according to Claim 8, wherein the test scheduler is further configured to publish documents required to conduct testing before the testing occurs (Ashley, [0078], “At some point prior to test administration, network access to the central servers must be available, to download the client application, to download student enrollment and test session/schedule information”; [0089], “All test content is downloaded to 2 or more of these stations prior to the test”; the schedule information is downloaded prior (or generated prior) to test administration by a proctor; Table on col. 10, “Class and teacher scheduler”).

Re claim 9:
9. The test scheduling system according to Claim 8, wherein the at least one external source is a school district management system and the test scheduler is configured to receive inputs and updates from the school district management system (Ashley, [0173] – [0183]; figs. 2 – 4; [0050], “12. Organization database. Contains data regarding districts, schools, classes, or rosters of students”; there are more than one school (or second interface)).

Re claims 5, 12:
5. The test scheduler according to Claim 1, wherein the plurality of inputs further includes data received via the at least one interface from self-registration, entered by a student who will be testing, or by a parent of a student who will be testing.  12. The test scheduling system according to Claim 8, wherein the plurality of inputs further includes data received via self-registration, entered by a student who will be  testing, or by a parent of a student who will be testing (Ashley, fig. 6, “self-test”; [0940]).

Re claim 11:
The test scheduling system according to Claim 8, wherein test scheduler is further configured to verify that the testing schedule provides special accommodations for students needing said special accommodations (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.; 
The phrase special accommodation is subjective and carry little weight).

Re claim 14:
14. The test scheduling system according to Claim 8, further comprising a second interface, the second interface configured to communicate with the at least one external source (Ashley, figs. 2 – 4; [0050], “12. Organization database. Contains data regarding districts, schools, classes, or rosters of students”; there are more than one school (or second interface)). 

Claims 13 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Golczewski et al. (US 2008/0050715 A1) and Rogers (US 2008/0096176 A1).
Re claims 13, 15:
15. Ashley teaches a method for coordinating a standardized test (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”), comprising: 
receiving data for at least one testing campus, the data including at least school district information and campus information (Ashley, [0173] – [0183]; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”); 
receiving testing parameters; 
receiving student and teacher data from at least one external source, the teacher data including at least a roster of teachers and teacher schedules; 
receiving student testing accommodations required (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.); 
receiving past performance data for each student and collective student data on previous tests (Ashley, [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”); and 
preparing a testing schedule for testing at the at least one testing campus using the received data for the testing campus, the testing parameters, the student and teacher data, the student testing accommodations (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.),
wherein the preparing the testing schedule is performed prior to the testing (Ashley, [0078], “At some point prior to test administration, network access to the central servers must be available, to download the client application, to download student enrollment and test session/schedule information”; [0089], “All test content is downloaded to 2 or more of these stations prior to the test”; the schedule information is downloaded prior (or generated prior) to test administration by a proctor) by a processor that is configured to generate the testing schedule for the at least one testing campus employing a test scheduling algorithm stored on a non-transitory computer readable medium, wherein the test scheduling algorithm generates a series of input prompts and decisions based on the received data for the at least one testing campus, the testing parameters, the student and teacher data and the student testing accommodations, wherein one of the series of input prompts provides a prompt to select at least one testing room for testing (Ashley, [0051], “A test administration user interface. A test administration user interface allows for the management of test sessions, by defining what … when … where … assign … ”; [0186] - [0188], “Test Administration … Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”; a series of decisions - designate test parameters such as date, time, location, and assign proctor; series of input prompts – A test administration user interface (includes prompts such as what, when, where, assign proctor (who), test session management create and modify date, time, location, proctor…));
determining, in response to the student and teacher data received from the at least one external source, whether any changes have occurred to any of the plurality of inputs and, when said changes have occurred, modifying, before the testing, the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”); and 
generating the test session including at least a testing roster of which students are taking what test, when each student is taking each test, where each students is taking each test, and which test booklet is assigned to each student for each test (Ashley teaches an organization management user interface allows users to manage districts, schools, classes, or rosters of students, the data of which is maintained in an organization database (Ashley, [0049]; [0492], “1.15.24. Class/Roster/Test Schedule Data”; “1.15.25. Class and roster information, and test schedules shall be protected from view and access via user, group, and rule-based access permissions. Data that uniquely identifies a student shall be highly secured”).  Ashley further teaches a test session schedule data (Ashley, [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”), test content in both printed and online versions (Ashley, [0231], “Testing definition … printed test”; pg. 17, “Publications perform the pre-press processing for printed tests and booklet layout”; [0931], “paper-based administration”; [0937], “to deliver that content in both printed”; [0020], “paper distribution”; [0937], “deliver that content in both printed and online versions”), and test location (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”); and
wherein students take tests according to the testing schedule (Ashley, [01377], “A roster shall be defined as a group of students selected from one or more classes that can be scheduled to take an operational test”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”).

Ashley does not explicitly disclose wherein the at least one non-transitory interface is configured to receive regular periodic updates (on the regular periodic basis) at from the at least one external source.

Golczewski et al. (US 20080050715 A1) teaches an invention relates generally to a learning system and method, and more particularly, to an online learning system and method (Golczewski, Abstract).  Golczewski teaches Ashley’s deficiency; specifically, wherein the at least one non-transitory interface is configured to receive regular periodic updates at from the at least one external source (Golczewski, [0055], “The schedules for attending in-center and online learning sessions can be modified at any time to accommodate teacher and student”; [0095], “the student can also specify a preferred schedule, wherein the student selects "preferred timeslots" to be scheduled for an online educational program”; [0106], “the system of the present invention is provided with a synchronization utility to synchronize student data, teacher data, responsible authority party data, and other data between the learning centers 104a-c and the online learning system 130 (shown in FIG. 1) … the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually (e.g. by a system administrator)”; [0122]; [0124], “The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students”; [0110], “the synchronization utility is configured to run at pre-set periods (e.g. daily) throughout the system to synchronize the online learning system 130 data with the data stored EOU database 222 and billing and scheduling databases 226, 228 at the various learning centers 104a-c”; Golczewski teaches 1) a scheduling utility keeps track of all the changes made to the scheduling information of teachers and student and 2) a synchronization utility synchronizes data stored in scheduling databases at predefined time intervals).

Therefore, in view of Golczewski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the testing scheduling system described in Ashley, by providing the synchronization utility as taught by Golczewski, since Golczewski states “the synchronization utility uploads (and/or downloads) corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system” (Golczewski, [0106]).  Furthermore, it was known in the art to synchronize the database periodically to back up the data in multiple locations.  

Ashley teaches a past performance data (Ashley, [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”).  Ashley does not explicitly disclose preparing a testing schedule using the past performance data.  Rogers (US 2008/0096176 A1) teaches Ashley’s deficiency; specifically, 13. The test scheduling system according to Claim 8, wherein the plurality of inputs further includes past performance data for each test, and past performance data for each student. (Rogers, [0095], “Polling frequency may be dynamically adjusted based on historical data. Analysis of historical data may indicate that polling more frequently during the first several questions of a test session than during the remainder of the test session is beneficial in that test takers are more likely to need help or get frustrated by long waits for help at the start of a session. In an example, polling by the server 104 may be limited to twice per minute of the first five questions of a test session, and once per minute for the next ten questions. Individual user historical behavior may be analyzed to determine an individual user polling profile. In an example, a student may have historically needed no help when answering math questions, but may have historically required help with word definition when answering reading comprehension questions. A polling profile for this example user could be adjusted based on the test question presented to the user”).   Therefore, in view of Rogers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Ashley, by providing the dynamic test as taught by Rogers in order to personalize test based on a user’s accommodation (Rogers, [0033] – [0034]).

Ashley teaches an organization management user interface allows users to manage districts, schools, classes, or rosters of students, the data of which is maintained in an organization database (Ashley, [0049]; [0492], “1.15.24. Class/Roster/Test Schedule Data”; “1.15.25. Class and roster information, and test schedules shall be protected from view and access via user, group, and rule-based access permissions. Data that uniquely identifies a student shall be highly secured”).  Ashley further teaches a test session schedule data (Ashley, [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”), test content in both printed and online versions (Ashley, [0231], “Testing definition … printed test”; pg. 17, “Publications perform the pre-press processing for printed tests and booklet layout”; [0931], “paper-based administration”; [0937], “to deliver that content in both printed”; [0020], “paper distribution”; [0937], “deliver that content in both printed and online versions”), and test location (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”).  

Ashley does not make clear that a visual display includes all the claimed test session information (who, when, where, which).   Harney et al. (US 2016/0071424 A1) teaches apparatuses, components, methods, and techniques for facilitating learning and managing an educational environment (Harney, Abstract).  Harney teaches wherein the processor generates the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when each student is taking each test, where each students is taking each test, and which test booklet is assigned to each student for each test (Harney, figs. 8 - 9, [0098], “create an assignment, a teacher may provide some or all of the assignment's title, category (e.g., homework, quiz, test, etc.)”; [0096], “as the teacher posts assignments, those assignments and their corresponding due dates will appear on the calendar”; fig. 8, 326, “Room 100” – where; 328 - “Requesting Student” – which student; 330 – Period 1 – when; “Band 6 - 1” - what test or subject course).  Therefore, in view of Harney, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system / method described in Ashley, by providing the class scheduler as taught by Harney, in order to provide a scheduling grid, a section information screen may be displayed that includes various information about the section, such as the teacher, the room, the term, the period, and the number of students enrolled (Harney, [0351]).  The screen may be used to build a schedule for an educational institution; wherein the screen includes a selected course identifier, a teacher list, a room list and a student list (Harney, [0342])

Re claim 16:
16. The method according to Claim 15, wherein the at least one external source is a school district management system (Ashley, [0173] – [0183]).

Re claim 17:
17. The method according to Claim 15, wherein the preparing the testing schedule includes organizing and processing the received data, testing parameters, student and teacher information, testing accommodations, and past performance data (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.). 

Re claim 18:
18. The method according to Claim 15, further including archiving administrative data associated with the testing  (Ashley, [0173] – [0183]; Abstract, “administration servers”). 

Re claim 19:
19. The method according to Claim 15, further including receiving at least the student data via self-registration (Ashley, [0158], “User Management An online user management tool that allows registered students to access the system and take tests under highly secure or non-secure administration conditions. The user management system also provides student, teacher, and administrator import and export interfaces for batch updates and modifications”; [0663] – [0669]).

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues … amended previously presented Claims 1, 8, and 15 to more clearly point out that students take tests according to the claimed testing schedule. As such, pending Claims 1, 8, and 15 recite a practical application of the claimed testing schedule that is demonstrated by meaningful additional elements, i.e., that students actually take tests according to the claimed testing schedule … Since pending Claims 1, 8, and 15 recite a practical application of the claimed one or more determined borehole characteristics, per the above-cited portion of the MPEP, Claims 1, 8, and 15 are eligible at Step 2A of the Alice/Mayo test.
The PTO published revised guidance on the application of Section 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("Guidance"). The Guidance instructs that the "directed to" issue is to be analyzed as to whether the claims include additional elements that integrate the judicial exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Guidance.  
MPEP § 2106.05(h) Field of Use and Technological Environment. 
[T]he Supreme Court has stated that, even if a claim does not wholly pre-empt an abstract idea, it still will not be limited meaningfully if it contains only insignificant or token pre- or post-solution activity-such as identifying a relevant audience, a category of use, field of use, or technological environment.
The claims fail to recite a practical application where the additional element does more than generally link the use of a judicial exception to a particular technological environment or field of use.  The mere application of an abstract idea in a particular field is not sufficient to integrate the judicial exception into a practical application. See id. at 55 n.32.   In other words, taking a test amounts to no more than generally link the use of a judicial exception to a particular technological environment or field of use a testing schedule.
Subject matter having to have "utility," however, is a separate burden under 35 USC 101 from the question of whether or not patent eligible subject matter has been claimed, the latter of which being the basis for the 101 rejection. In other words, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016).

Applicant argues: 
There is no enabling disclosure here of how Ashley modifies a testing schedule based on its synchronization of session and schedule data with Ashley's main server. Further, the Office Action fails to provide any proof that this cited portion of Ashley provides an enabling disclosure of how a testing schedule is modified based on "changes in venue, time, etc." Instead, the Office Action merely provides a conclusory statement that Ashley provides the feature (without any enablement).
Further, the Office Action fails to provide any proof that this cited portion of Ashley provides an enabling disclosure of how a testing schedule is modified based on changes determined in a plurality of inputs.
… there is no enabling disclosure here as to how Ashley's "Manage Class" feature "set[s] or modify[ies] class attributes," for example "room, time, teacher(s), and associated students." Ashley's "Manage Class" system feature is just one of a laundry list of system features disclosed in Ashley, all without any enabling disclosures. Further, the Office Action fails to provide any proof that this cited portion of Ashley provides an enabling disclosure of how a testing schedule is modified based on changes determined in a plurality of inputs. Instead, the Office Action merely provides a conclusory statement that Ashley provides the feature (without any enablement).

According to MPEP 716.07 Inoperability of References [R-08.2012]
Since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).  
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." 
In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.
Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).

The Office submits that the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  The burden shifts to the applicant to submit rebuttal evidence of nonenablement.
Ashley describes extensively and in details about a “Central Application & Data Cluster”; wherein the main server cluster is responsible for storing all reference and transactional data. Data connections to update data (e.g. schedule a testing session) may be real time or processed in batch mode (e.g. uploading batches of student responses).”in para. [0020]; [0081]; [0082].  
Ashley states “main server cluster responds to requests from remote proxy stations to download testing content (items, graphics, etc) and reference data needed to remotely administer a testing session … The data required to remotely administer a disconnected test session is the school enrollment data (students, rosters, classes, grades, other non-student user data), test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions) (In para. [0082].  
Ashley further identify major system components, rule-based design, workflow systems, and security, available by phase of the development cycle (Ashley, [0285] – [0287].  System components include “Test Administration”, “Test Session Management”, “Create and modify operational test sessions, designate test parameters such as date, time, location”).  From para. [0938], “Test Administration” and from Para. [1003] – [1007].  Ashley includes detailed written description the enable one of an ordinary skill in the art to make and use of the test Administration component and test session management component. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation are found in Golczewski, Golczewski states “the synchronization utility uploads (and/or downloads) corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system” (Golczewski, [0106]).  Furthermore, it was known in the art to synchronize the database periodically to back up the data in multiple locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715